            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

ANTHONY E. SCOTT JR.
Reg. #22294-076                                         PETITIONER

v.                      No. 2:20-cv-253-DPM

JOHN P. YATES, Warden,
FCC Forrest City                                      RESPONDENT

                            JUDGMENT
     Scott's § 2241 petition is dismissed without prejudice for lack of
jurisdiction.



                                D .P. Marshall Jr.
                                United States District Judge
